         Case 2:21-bk-12663-ER Doc 136 Filed 07/23/21 Entered 07/23/21 21:19:35                                                             Desc
                             Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                               Case No. 21-12663-ER
Hoplite, Inc.                                                                                                        Chapter 7
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 0973-2                                                 User: admin                                                          Page 1 of 2
Date Rcvd: Jul 21, 2021                                              Form ID: pdf042                                                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 23, 2021:
Recip ID                  Recipient Name and Address
db                        Hoplite, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 23, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 20, 2021 at the address(es) listed below:
Name                              Email Address
Aditi Paranjpye
                                  on behalf of Creditor One Light Media Capital LLC aparanjpye@cairncross.com,
                                  gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

David M. Guess
                                  on behalf of Interested Party XXIII Capital Limited guessd@gtlaw.com

David M. Guess
                                  on behalf of Creditor XXIII Capital Limited guessd@gtlaw.com

Edward M Wolkowitz (TR)
                                  emwtrustee@lnbyb.com ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com

Faye C Rasch
                                  on behalf of Interested Party Courtesy NEF frasch@wgllp.com kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com

Giovanni Orantes
                                  on behalf of Interested Party The Orantes Law Firm P.C. go@gobklaw.com,
                                  gorantes@orantes-law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.c
                                  om

Hamid R Rafatjoo
                                  on behalf of Creditor Great Point Media hrafatjoo@raineslaw.com bclark@raineslaw.com
         Case 2:21-bk-12663-ER Doc 136 Filed 07/23/21 Entered 07/23/21 21:19:35                                                          Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0973-2                                           User: admin                                                           Page 2 of 2
Date Rcvd: Jul 21, 2021                                        Form ID: pdf042                                                      Total Noticed: 1
Hatty K Yip
                             on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov hatty.k.yip@usdoj.gov

Jeffrey I Golden
                             on behalf of Creditor Committee Official Committee of General Unsecured Creditors jgolden@wgllp.com
                             kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Jeffrey I Golden
                             on behalf of Trustee Edward M Wolkowitz (TR) jgolden@wgllp.com
                             kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Kelly L Morrison
                             on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Kevin P Montee
                             on behalf of Creditor VBG 6725 Sunset LLC kmontee@monteefirm.com

Luke N Eaton
                             on behalf of Creditor Bay Point Capital Partners II LP eatonl@pepperlaw.com, jacqueline.sims@troutman.com

Mark J Markus
                             on behalf of Creditor Bo Di Inc. bklawr@bklaw.com, markjmarkus@gmail.com

Nathaniel DeLoatch
                             on behalf of Creditor Bay Point Capital Partners II LP nathan.deloatch@troutman.com

Philip A Gasteier
                             on behalf of Interested Party Courtesy NEF pag@lnbrb.com

Reem J Bello
                             on behalf of Creditor Committee Official Committee of General Unsecured Creditors rbello@wgllp.com
                             kadele@ecf.courtdrive.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Reem J Bello
                             on behalf of Trustee Edward M Wolkowitz (TR) rbello@wgllp.com
                             kadele@ecf.courtdrive.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Richard T Baum
                             on behalf of Interested Party Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor Hoplite Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Tanya Behnam
                             on behalf of Creditor Columbia State Bank tbehnam@polsinelli.com
                             tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 23
Case 2:21-bk-12663-ER Doc 136 Filed 07/23/21 Entered 07/23/21 21:19:35                   Desc
                    Imaged Certificate of Notice Page 3 of 4


   1 Jeffrey I. Golden, State Bar No. 133040
     jgolden@wgllp.com
   2 Reem J. Bello, State Bar No. 198840
     rbello@wgllp.com                                         FILED & ENTERED
   3 Sonja M. Hourany, State Bar No. 323457
     shourany@wgllp.com
   4 WEILAND GOLDEN GOODRICH LLP                                    JUL 20 2021
     650 Town Center Drive, Suite 600
   5 Costa Mesa, California 92626
     Telephone: (714) 966-1000                                 CLERK U.S. BANKRUPTCY COURT
                                                               Central District of California
   6 Facsimile: (714) 966-1002                                 BY gonzalez DEPUTY CLERK


   7 Proposed Counsel for Edward M. Wolkowitz,
     Chapter 7 Trustee
   8

   9                         UNITED STATES BANKRUPTCY COURT

  10            CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

  11 In re                                       Case No. 2:21-bk-12663-ER
                                                 (Jointly Administered with Case No. 2:21-bk-
  12 HOPLITE, INC.,                              12546-ER)

  13            Debtor and                       Chapter 11
                Debtor-in-Possession.
  14 __________________________________          ORDER APPROVING APPLICATION OF
                                                 THE CHAPTER 7 TRUSTEE FOR ORDER
  15 In re                                       AUTHORIZING EMPLOYMENT OF
                                                 COUNSEL (WEILAND GOLDEN
  16 HOPLITE ENTERTAINMENT, INC,                 GOODRICH LLP) PURSUANT TO
                                                 11 U.S.C. §§ 327(c) AND 330
  17            Debtor and
                Debtor-in-Possession.            [No Hearing Required Pursuant to Local
  18 __________________________________           Bankruptcy Rule 2014-1(b)(1)]

  19 Affects:

  20     Both Debtors

  21     Hoplite, Inc.

  22     Hoplite Entertainment, Inc.

  23

  24

  25

  26
  27
  28
                                               1
Case 2:21-bk-12663-ER Doc 136 Filed 07/23/21 Entered 07/23/21 21:19:35               Desc
                    Imaged Certificate of Notice Page 4 of 4


   1         The Court having read and considered the Application of the Chapter 7 Trustee for

   2 Order Authorizing Employment of Counsel (Weiland Golden Goodrich LLP) Pursuant to
   3 11 U.S.C. §§ 327(c) and 330 filed on July 2, 2021 as Docket #130 ("Application"), and with
   4 good cause shown,
   5         IT IS ORDERED:

   6         1.      The Application is approved.

   7         2.      Employment is authorized pursuant to 11 U.S.C. § 327 and compensation is

   8 subject to further application, determination and approval of this Court pursuant to §§ 330

   9 or 331.

  10         3.      The Firm is authorized to seek compensation and reimbursement for

  11 services provided on or after June 24, 2021, the date the Firm began providing services to

  12 the Trustee.

  13         IT IS SO ORDERED.

  14                                                ###

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24   Date: July 20, 2021

  25

  26
  27
  28
                                                     2
